 Case 1:20-cv-00997-PLM-PJG ECF No. 17 filed 10/26/20 PageID.300 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

LIBERTAS CLASSICAL ASSOCIATION,
     Plaintiff,

vs.                                                    Case No. 1:20-cv-997
                                                       Hon. Paul L. Maloney
GRETCHEN WHITMER, et al.
     Defendants.

Ian A. Northon (P65082)
Adam J. Baginski (P83891)
RHOADES MCKEE PC
55 Campau Ave., N.W., Ste. 300
Grand Rapids, MI 49503
616.235.3500
ian@rhoadesmckee.com
abaginski@rhoadesmckee.com
smd@rhoadesmckee.com
ATTORNEYS FOR PLAINTIFF

          EXPEDITED CONSIDERATION REQUESTED /// ORAL ARGUMENT REQUESTED

                            MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff Libertas, through counsel and under Rule 65 of the Federal Rules of Civil

Procedure, moves this Court for a Preliminary Injunction. Libertas specifically seeks an order

enjoining Defendants, individually and in their official capacity, from either directly or indirectly:

       1. Enforcing against Libertas that certain Emergency Order Under MCL 333.2253 –

           Gathering Prohibition and Face Covering Order, issued October 9, 2020 (“October 9

           Order”), or any similar subsequent order;

       2. Enforcing against Libertas that certain Emergency Order Under MCL 333.2253 –

           Reporting of Confirmed and Probable Cases of COVID-19 at Schools, issued October

           6, 2020 (“October 6 Order”), or any similar subsequent order;
 Case 1:20-cv-00997-PLM-PJG ECF No. 17 filed 10/26/20 PageID.301 Page 2 of 3




            3. Taking any criminal or civil enforcement action against Libertas under that certain

               cease and desist order dated October 6, 2020 but served on Libertas on October 15,

               2020 (“Cease and Desist Order”);

            4. Taking any criminal or civil enforcement action against Libertas under that certain

               Order Finding Imminent Danger to the Public Health and Requiring COVID-19 Case

               Isolation, Contact Quaratine (sic) and School Closure dated October 19 but issued by

               OCDPH and served on Libertas on October 20, 2020 ( “Contact Tracing Order”);

            5. Taking any criminal or civil enforcement action against Libertas under that certain

               second Order Finding Imminent Danger to the Public Health and Requiring COVID-

               19 Case Isolation, Contact Quaratine (sic) and School Closure dated October 19 but

               issued by OCDPH and served on Libertas on October 20, 2020 ( “Quarantine Order”);

            6. Continuing to require that Libertas remain closed and/or taking any criminal or civil

               enforcement action against Libertas under that certain building closure order posted

               October 22, 2020 (“Closure Order”)(“collectively, the Retaliation Orders”); and

            7. Any other relief that is just and proper.

Libertas submits the attached memorandum of law in support of its Motion.

            Expedited consideration of this Motion is necessary because the relief requested in this

Motion will be rendered moot before the Motion is briefed in accordance with this Court’s ordinary

briefing schedule. Defendants, through these orders, have ordered Libertas to immediately and

fully comply with a repealed order issued on October 5, the October 9 Order, and the October 6

Order, and they have closed Libertas for its failure to come into compliance with such orders. If

the Motion is briefed in accordance with this Court’s ordinary briefing schedule, Libertas will




                                                     2
document2
 Case 1:20-cv-00997-PLM-PJG ECF No. 17 filed 10/26/20 PageID.302 Page 3 of 3




remain closed and its parents and students will lose access to their chosen religious activities and

educational associations.

            Many may go unschooled or be forced to enroll at inferior institutions. Libertas will

therefore suffer irreparable harm that will be unable to remedy through other injunctive relief.

Moreover, Libertas’s teachers, its students, and their families will continue to suffer irreparable

harm—violation of certain of their protected rights under the U.S. Constitution—that cannot be

cured through other injunctive relief.



Dated: October 26, 2020                               Respectfully Submitted,

                                                      /s/ Ian A. Northon
                                                      Ian A. Northon




                                                  3
document2
